Citation Nr: 1517060	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from December 1941 to April 1942, and from April 1945 to January 1946.  The Veteran died in June 2006, the appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The reopened issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the appellant's petition to reopen a claim for entitlement to service connection for the cause of the Veteran's death; the decision was not appealed and no new and material evidence was received within one year of its issuance.
 
2.  The evidence received since the July 2009 RO decision, by itself or in connection with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The July 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination by the RO becomes final if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's original claim for entitlement to service connection for cause of death disability was denied in an October 2006 RO rating decision because the evidence of record did not demonstrate a relationship between the Veteran's death and service.  The appellant attempted to reopen the claim in April 2009.  In a July 2009 rating decision, the RO denied the appellant's petition to reopen a claim for entitlement to service connection for the cause of the Veteran's death; the decision was not appealed and no new and material evidence was received within one year of its issuance.  The July 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

In a July 2011 statement, the appellant indicated that she again wished to reopen her claim of service connection for the cause of the Veteran's death.  As the issue had been finally decided in an earlier rating decision, the issue of whether new and material evidence had been submitted since the July 2009 final decision must be addressed.  See 38 C.F.R. § 3.156.

Since the July 2009 RO decision, the evidence added to the claims file includes additional treatment records.  Also added to the claims file is a November 2014 statement from the appellant in which she suggested that the Veteran's shrapnel wound to the buttock was related to his later development of Fournier's syndrome and ultimately the sepsis found to be the cause of the Veteran's death.  As far as she can recall, this is what the doctor told her that caused his death.

This evidence is new as it was submitted after the July 2009 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely whether a disability due to service may have been the primary or contributory cause of the Veteran's death.  38 C.F.R. § 3.156(a).  Thus, the claim of service connection for cause of death is reopened.  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for the cause of the Veteran's death has been received; to this limited extent, the appeal is granted.


REMAND

The death of a Veteran will be service connected if a service-connected disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  

At the time of his death, the Veteran was service connected for residuals of shrapnel wounds and surgery in the left thigh and buttock, with injury to Muscle Groups XV and XVIII, with fracture of the os ischium and inferior ramus of the pubic bone; residuals of a shrapnel wound to the right thigh with injury to muscle group XV with metallic foreign body; arthritis of the left hip; residual of shrapnel wound in the right leg with injury to muscle group XI; osteomyelitis of the left ischium; and a residual scar of the left foot.  

The claims file includes a May 1957 discharge summary from the Veteran's Memorial Hospital in Quezon City which noted that the Veteran had undergone an extraction of shrapnel from the left buttock and that the Veteran later, in 1953, had an infection and drainage in his wound.  The Veteran was shown to have undergone an excision of the sinus tract in the left buttock in February 1957 in response to further infection of that wound.

The Veteran's death certificate demonstrates that the immediate cause of death was sepsis as due to Fournier's syndrome.  A note from Dr. N.D. dated in August 2006 demonstrates that those findings were made based on symptoms to include a gangrenous scrotal area.

In a November 2014 statement, the appellant asserted that the Veteran's death was related to complications from his operation to remove shrapnel, essentially indicating that there was a relationship between the Veteran's sepsis and Fournier's syndrome at death and his service-connected left buttock shrapnel wounds. 

The Board finds plausible the theory that the Veteran's shrapnel wound may have contributed to the cause of the Veteran's death.  However, such a determination must be made by a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)  

Finally, additional efforts must be undertaken to associate relevant treatment records with the claim file in accordance with VA's duty to assist.

Accordingly, the issue is REMANDED for the following actions:

1.  Contact the appellant and request that she identify any VA treatment facilities in which the Veteran received treatment as well as authorization and consent to release information to VA other private doctor who treated the Veteran for his service-connected diseases, or who treated the Veteran for his sepsis and Fournier's syndrome preceding his death.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's service-connected disabilities and death.  The appellant should be informed that in the alternative she may obtain and submit the records herself.  If any records are unavailable, the appellant's claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain a medical opinion pertaining to the Veteran's cause of death from an appropriate medical expert.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the medical opinion.  

a)  The reviewer is to provide an opinion as to whether it is at least as like as not (50 percent or greater probability) that the Veteran's service-connected disabilities (residuals of shrapnel wounds and surgery in the left thigh and buttock, with injury to Muscle Groups XV and XVIII; residuals of a shrapnel wound to the right thigh with injury to muscle group XV with metallic foreign body; arthritis of the left hip, residual of shrapnel would in the right leg with injury to muscle group XI; osteomyelitis of the left ischium and a residual scar of the left foot) was/were a principal or contributory cause of the Veteran's death.

b)  The reviewer is to provide an opinion as to whether it is at least as like as not (50 percent or greater probability) that the service-connected disabilities was/were a contributory cause of the Veteran's death.

The reviewer is reminded that the term principal cause of death means the primary cause of death that singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.)

The term contributory cause of death means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death. 

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Each question above must be separately and comprehensively addressed.

3.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


